
	
		I
		112th CONGRESS
		1st Session
		H. R. 2648
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Ms. Hirono (for
			 herself, Mr. Young of Alaska, and
			 Ms. Hanabusa) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To reauthorize the programs of the Department of Housing
		  and Urban Development for housing assistance for Native
		  Hawaiians.
	
	
		1.Short titleThis Act may be cited as the
			 Hawaiian Homeownership Opportunity Act
			 of 2011.
		2.Authorization of
			 appropriations for housing assistanceSection 824 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4243), as added by
			 section 513 of Public Law 106–569 (114 Stat. 2969), is amended by striking
			 fiscal years and all that follows and inserting the following:
			 fiscal years 2012, 2013, 2014, 2015, and 2016..
		3.Loan guarantees
			 for Native Hawaiian housingSection 184A of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13b), as added by section 514 of
			 Public Law 106–569 (114 Stat. 2989), is amended as follows:
			(1)Authorization of
			 appropriationsIn subsection (j)(7), by striking fiscal
			 years and all that follows and inserting the following: fiscal
			 years 2012, 2013, 2014, 2015, and 2016..
			(2)AuthorityIn
			 subsection (b), by striking or as a result of a lack of access to
			 private financial markets.
			(3)Eligible
			 housingIn subsection (c), by striking paragraph (2) and
			 inserting the following new paragraph:
				
					(2)Eligible
				housingThe loan will be used to construct, acquire, refinance,
				or rehabilitate 1- to 4-family dwellings that are standard housing and are
				located on Hawaiian Home
				Lands.
					.
			
